726 N.W.2d 732 (2007)
Gaila Marie MARTIN, Plaintiff-Appellant,
v.
The RAPID INTER-URBAN TRANSIT PARTNERSHIP and City of Grand Rapids, Defendants-Appellees.
Docket No. 132164. COA No. 259228.
Supreme Court of Michigan.
February 9, 2007.
On order of the Court, the application for leave to appeal the July 11, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.